Citation Nr: 0315898	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  89-47 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a stroke and/or an ischemic episode.  


REPRESENTATION

Appellant represented by:	Oliver Nelson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had oceangoing service as a Merchant Marine from 
April 1944 to June 1945 that constitutes active military 
service, and service with the United States Army from 
December 1945 to December 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1988 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In that decision the RO determined 
that the veteran had not presented new and material evidence 
to reopen a claim for service connection for an ischemic 
episode which had previously been denied by the Board in 
September 1975.  The veteran perfected an appeal of the 
determination that he had not reopened his claim.  A hearing 
was held before the Board in Washington, D.C., in August 
1990.  In a decision of November 1990, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim that had been denied in September 1975.

The veteran appealed the Board's November 1990 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In an August 1992 order the Court vacated the 
November 1990 decision and remanded the case to the Board for 
further development and re-adjudication.  Following remand 
and further development at the RO, in a December 1997 
decision the Board again determined that new and material 
evidence had not been presented to reopen the previously 
denied claim.  

The veteran then appealed the Board's December 1997 decision 
to the Court.  In an October 2000 order the Court vacated the 
December 1997 decision and again remanded the matter to the 
Board for further development and re-adjudication.  The 
Board, in turn, remanded the case to the RO in April 2001.  
Following the completion of the requested development, the RO 
issued supplemental statements of the case in June 2002 and 
July 2002 upholding the prior determination that new and 
material evidence had not been submitted.  

In November 2002 the veteran appeared at the RO for a 
videoconference Board hearing before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

The Board notes that in a March 1996 rating decision the RO 
determined that a January 1947 decision was not clearly and 
unmistakably erroneous in not establishing a disability 
rating for headaches that was distinct and separate from the 
50 percent rating then assigned for encephalopathy with 
headaches; and that an April 1949 decision was not clearly 
and unmistakably erroneous in reducing the rating for the 
residuals of traumatic encephalopathy from 50 to 30 percent.  
In the March 1996 rating decision the RO also denied 
entitlement to a disability rating in excess of 30 percent 
for brain disease secondary to trauma, and denied entitlement 
to a total disability rating based on individual 
unemployability.  In a statement received in March 1997 the 
veteran's representative timely expressed disagreement with 
the March 1996 rating decision.

In the December 1997 decision the Board acknowledged that a 
notice of disagreement had been filed, and referred the 
issues shown in the immediately preceding paragraph to the RO 
for the issuance of a statement of the case.  In its October 
2000 order vacating the December 1997 Board decision the 
Court found that the Board erred in referring, rather than 
remanding, these issues to the RO for the statement of the 
case.  The Board notes, however, that the RO issued a 
statement of the case to the veteran in October 1999 
pertaining to these issues, and that the veteran failed to 
submit a substantive appeal following the issuance of the 
statement of the case.  Although the veteran's represented 
inquired about the October 1999 statement of the case in a 
letter received at the RO in January 2000, that letter cannot 
constitute a substantive appeal because the representative 
did not identify any issues being appealed or set out any 
arguments regarding errors of fact or law made in the 
determination.  38 C.F.R. § 20.202 (2002).  In an August 2000 
notice the RO informed the veteran's representative that 
because a substantive appeal had not been timely filed, his 
appeal as to those four issues was not perfected.  The Board 
finds, therefore, that the issues described in the 
immediately preceding paragraph are not within its 
jurisdiction.  38 U.S.C.A. § 7105(a) (West 2002); see Roy v. 
Brown, 5 Vet. App. 554 (1993) (although a notice of 
disagreement is timely filed, an appeal is not perfected 
without the timely filing of a substantive appeal); 38 C.F.R. 
§ 20.200 (2002).  The Board also finds that it has 
substantially complied with the Court's remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is, 
as a matter of law, entitled to compliance with the Court's 
remand instructions).

In the November 2002 videoconference hearing the veteran 
again raised the issue of entitlement to an increased rating 
for his service-connected brain disease due to trauma; 
entitlement to an increased rating for his service-connected 
burr holes in the right and left temporal bone; and 
entitlement to an earlier effective date for service 
connection for the burr holes.  The Board notes that in an 
April 1987 decision the Board found that the evidence did not 
support the award of an effective date prior to September 20, 
1984, for the grant of service connection for the burr holes, 
in that prior rating decisions were not clearly and 
unmistakably erroneous in not granting service connection.  
The issue of clear and unmistakable error in the prior rating 
decisions is not, therefore, within the RO's authority to 
adjudicate.  See Manning v. Principi, 16 Vet. App. 534, 540-
41 (2002) (the RO does not have jurisdiction to review a 
prior RO decision that has been subsumed by a Board decision 
on the same issue); see also Flash v. Brown, 8 Vet. App. 332 
(1995) (a claim of clear and unmistakable error cannot be 
reopened based on the submittal of new and material 
evidence).  To the extent the veteran is claiming entitlement 
to an earlier effective date for the grant of service 
connection for burr holes based on some other theory, that 
issue, together with the issue of entitlement to increased 
ratings for brain disease due to trauma and the burr holes, 
is referred to the RO for appropriate action.

In the October 2000 order the Court also found that the Board 
had erred in the December 1997 decision by not remanding the 
case to the RO for the issuance of a supplemental statement 
of the case following the veteran's submission of additional 
evidence.  The RO had issued a supplemental statement of the 
case in November 1994, and the veteran submitted additional 
evidence (an October 1995 medical report) in February 1996.  
Following the Court's October 2000 remand the Board, in turn, 
remanded the case to the RO for consideration of all the 
evidence submitted following the Board's September 1975 
decision, including the October 1995 medical report.  The RO 
issued supplemental statements of the case in June and July 
2002 that included as the evidence considered the October 
1995 medical report, as well as additional evidence submitted 
by the veteran.  The Board finds, therefore, that the RO has 
considered all the evidence submitted by the veteran and 
included that evidence in a supplemental statement of the 
case, and that the Board has complied with the Court's remand 
instructions.  Stegall, 11 Vet. App. at 268.

The Court also found in the October 2000 order that the Board 
had erred in the December 1997 decision by not remanding the 
case to the RO to instruct the veteran to submit the report 
of a magnetic resonance image (MRI) of his brain.  The 
veteran had provided testimony before the RO Decision Review 
Officer in October 1995, at which time he stated that the MRI 
had revealed "a myocardial infarction of the white matter of 
his brain."  In accordance with the Court's holding in 
Costantino v. West, 12 Vet. App. 517 (1999), the Court found 
that the Decision Review Officer was obligated to instruct 
the veteran to submit the report of the MRI.  Following the 
Board's remand to the RO in April 2001, in a notice dated in 
the same month the RO instructed the veteran to submit the 
report of the MRI.  The RO received that report in May 2001, 
and it is of record.  The Board finds, therefore, that the 
error found by the Court has been corrected, and that the 
Board has complied with the Court's remand instructions.  
Stegall, 11 Vet. App. at 268.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence required 
to reopen his claim for service connection for the residuals 
of a stroke and/or an ischemic episode.  

2.  The Board denied entitlement to service connection for 
the residuals of a stroke and/or an ischemic episode in a 
September 1975 decision, and that decision is final.  

3.  The evidence submitted subsequent to the September 1975 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being that the 
residuals of a stroke and/or an ischemic episode are 
etiologically related to an in-service disease or injury, and 
it need not be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSION OF LAW

The September 1975 decision in which the Board denied 
entitlement to service connection for the residuals of a 
stroke and/or an ischemic episode is final, new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C. § 4004(b) (1970); 38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. § 19.104 (1975); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had a stroke in October 1973 
that was caused by the head injury that he incurred in 
service, and that he is entitled to compensation benefits for 
the residuals of the stroke and/or ischemic episode.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate consideration.  The Board will then 
present an analysis of the request to reopen the previously 
denied claim.

Veterans Claims Assistance Act of 2000

Following the Board's December 1997 decision, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100 et. seq. (West 
2002)).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. § 3.159 (2002).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the 
provisions of the VCAA do not apply to a case that was 
finally decided by VA prior to enactment of the VCAA, and 
then on appeal to the Court.  Dyment v. Principi, 287 F.3d 
1377, 1385 (Fed. Cir. 2002).  In the instant appeal the Board 
had decided the case prior to November 9, 2000, but the Court 
remanded the appeal to the Board prior to the enactment of 
the VCAA.  The veteran's appeal was, therefore, pending 
before VA on the date of enactment.  For that reason the 
Board finds that the provisions of the VCAA are applicable to 
the veteran's claim.

The revised statutes and regulation have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before VA is required 
to fulfill the duty to assist and to evaluate the substantive 
merits of that claim.  If the claim for service connection 
for a particular disability has been previously denied, and 
the veteran is seeking reopening of that claim, VA is 
required, however, to notify him of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001, VA also 
has a duty to assist him in obtaining existing evidence that 
may be found to be new and material.  If VA determines that 
new and material evidence has been submitted, VA is obligated 
to inform him of the evidence needed to establish service 
connection for the claimed disorder and to fully assist him 
in obtaining any relevant evidence.  38 U.S.C.A. § 5103(f) 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2002).



Duty to Notify

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO provided the veteran a statement of the case in 
November 1989 and supplemental statements of the case in 
September 1994, October 1994, November 1994, June 2002, and 
July 2002.  In those documents the RO informed the veteran of 
the regulatory requirements for establishing service 
connection for the residuals of a stroke and/or ischemic 
episode and the regulatory definition of new and material 
evidence, and provided the rationale for determining that the 
evidence he had then submitted did not constitute new and 
material evidence.  

Although the Board's December 1997 decision has no 
adjudicative authority because it was vacated by the Court, 
in that decision the Board informed the veteran of the 
deficiencies in the evidence he had submitted.  In the April 
2001 remand to the RO the Board also informed the veteran of 
those deficiencies, the role of the RO in obtaining any 
missing evidence, and his responsibility to provide the 
evidence.  Following that remand, in an April 2001 notice the 
RO informed the veteran of the evidence needed to 
substantiate his claim by informing him of the provisions of 
the VCAA and the specific evidence required to support his 
claim for service connection.  The RO also informed him of 
the information and evidence that he was required to submit, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

The veteran's representative has reviewed the claims file, 
and did not indicate that he had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence that could be 
considered new and material, and the evidence needed to 
substantiate his claim for service connection for the 
residuals of a stroke and/or ischemic episode.

Duty to Assist

The Board notes that in the October 2000 order the Court 
found that VA had a duty to assist the veteran in the 
development of the claim only if new and material evidence 
was submitted and the underlying claim was then found to be 
well grounded.  The VCAA eliminated the concept of a well-
grounded claim and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order), in which the Court held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and pending before VA as of that 
date.  VCAA, § 7, subpart (a); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because VA no longer considers as a 
threshold issue whether a claim for service connection is 
well grounded, that part of the Court's analysis is no longer 
relevant to the veteran's appeal.

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the residuals of a 
stroke and/or ischemic episode.  Because the veteran's claim 
was submitted prior to August 29, 2001, in the absence of a 
finding that new and material evidence has been submitted VA 
does not have a duty to assist him in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2002).

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2002).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

When a claim is disallowed by the Board, that decision 
becomes final and a claim based on the same factual basis may 
not be considered.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. 
§ 19.104 (1975).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

In determining in the December 1997 decision that new and 
material evidence had not been submitted, the Board applied 
the definition of new and material evidence established by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
Colvin the Court held that newly submitted evidence was 
material if it raised the reasonable possibility of changing 
the outcome of the prior decision.  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), which was promulgated after the 
Board's December 1997 decision, the Federal Circuit 
invalidated the definition of "material" established in 
Colvin and held that the only definition of "material" that 
can apply is the more liberal standard shown in 38 C.F.R. 
§ 3.156, which is described below.

In accordance with the Court's holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), if the law changes during 
the pendency of the veteran's appeal, he is entitled to the 
application of the version more favorable to him.  In its 
October 2000 order the Court vacated the Board's December 
1997 decision on the basis that the Board had applied the 
definition of material evidence established in Colvin, and 
that the veteran was entitled to the more liberal standard 
established in the intervening Hodge decision.  The Court 
then remanded the appeal to the Board for consideration of 
the more liberal standard, and it is the definition of new 
and material evidence established in Hodge that the Board 
will apply.

According to that definition, evidence is considered to be 
"new" if it was not previously submitted to agency 
decisionmakers and it is not cumulative or redundant.  The 
evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hodge, 
155 F.3d at 1356; 38 C.F.R. § 3.156 (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the regulatory definition of material 
evidence was again revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156 (2002)).  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim was initiated prior to 
August 2001, his claim will be adjudicated by applying the 
definition of new and material evidence established in Hodge.

Analysis

The Board has reviewed the evidence submitted subsequent to 
the September 1975 decision, in the context of all the 
evidence of record.  Based on that review the Board has 
concluded that although some of the evidence is new, the 
newly submitted evidence is not material to a finding that 
the stroke/ischemic episode that the veteran experienced in 
October 1973 is related to the July 1946 head injury, or any 
other disease or injury incurred in service.

The veteran's service medical records show that he sustained 
a serious head injury in July 1946 when he was hit on the 
head during a robbery.  He subsequently suffered symptoms of 
numbness over the left cheek and weakness of the muscles of 
the jaw.  On examination, papilledema was noted.  Later that 
month he underwent surgery for a bilateral subtemporal 
trephine opening, but there was no evidence of extradural or 
subdural hematoma found.  He then developed persistent dull 
headaches and was separated from service as unfit for further 
duty because of encephalopathy, post-traumatic, moderate, 
manifested by severe headaches.

In December 1946 the veteran claimed entitlement to VA 
compensation benefits for encephalopathy, post-traumatic, 
moderate, manifested by severe headaches.  In a rating 
decision of January 1947, the RO granted service connection 
for the disorder and assigned a 50 percent disability rating.  

The veteran was afforded a disability examination by VA in 
April 1949, during which he reported that he got headaches 
every day, and that he felt dizzy and tired.  The physical 
examination revealed no abnormalities, other than a slight 
fine tremor in the outstretched fingers and the residual of 
bilateral papilledema.  Following the examination the 
examiner entered a diagnosis of encephalopathy, traumatic, 
manifested by headaches, occasional dizziness, and mild 
bilateral papilledema.  In an April 1949 rating decision the 
RO reduced the rating for the veteran's encephalopathy from 
50 percent to 30 percent, effective in June 1949.  The 
30 percent rating has been in effect since June 1949, and is 
a protected rating.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2002).

During a March 1951 VA examination the veteran reported 
having headaches monthly, but the neurological examination 
was again negative.  That examination resulted in a diagnosis 
of encephalopathy, traumatic, due to head injury, manifested 
by non-psychotic reaction, with headaches, irritability, and 
memory impairment.

In August 1974 the veteran claimed entitlement to service 
connection for a "stroke condition" which he stated had 
occurred in October 1973.  He contended that this "stroke" 
resulted from his service-connected head injury.  In 
conjunction with that claim he submitted records from a 
Public Health Service (PHS) Hospital (he was then in the 
Merchant Marine) dated in October, November, and December 
1973.  Those records show that he was admitted to the 
hospital in October 1973 for evaluation of left precordial 
pain lasting about four or five minutes with numbness in the 
left arm and leg, loss of visual acuity in the left eye, 
nausea, and vomiting.  During the hospitalization he 
underwent several diagnostic procedures, none of which 
revealed any abnormalities.  A brain scan was interpreted as 
normal.  He was evaluated by a neurologist, who diagnosed his 
symptoms as transient left-sided weakness, with blindness of 
the left eye, of uncertain etiology.  The veteran reportedly 
had no recurrence of symptoms while in the hospital, and was 
subsequently discharged.  The diagnosis on discharge from the 
hospital was status post ischemic episode, with left-sided 
weakness and left-sided visual impairment, of undetermined 
etiology.

In a January 1974 report the veteran's physician, I.C.S., 
M.D., stated that the veteran had reported that he had been 
working on board a ship in October 1973 when he lost 
consciousness for about eight hours, with weakness on the 
left side of his body.  The physician referenced the PHS 
records described above.  The veteran reported that since the 
incident in October 1973 he had headaches that became quite 
severe when he was active, and that he did not feel able to 
work when the headaches occurred.  Dr. S. noted that the 
veteran had incurred a head injury in 1945, following which 
he had a bilateral subdural hematoma that had to be 
evacuated.  Examination in January 1974 revealed no evidence 
of pathology, and Dr. S. determined that the veteran did not 
demonstrate any objective evidence of organic neurological 
disease.  He found, however, that the history of having had a 
subdural hematoma on both sides, and the transient ischemic 
episode in October 1973, prevented the veteran from being 
able to do his usual and ordinary work.  Dr. S. did not 
indicate that the transient ischemic episode in October 1973 
was etiologically related to the in-service head injury.

In an August 1974 rating decision the RO denied entitlement 
to service connection for the transient ischemic episode on 
the basis that the incident in October 1973 was not shown to 
be related to service.  The veteran perfected an appeal of 
that decision, and in the context of the appeal the RO 
provided him an additional examination in December 1974.  The 
examiner at that time reviewed the veteran's service medical 
records and noted that although he had undergone a 
subtemporal trephine opening in July 1946, that procedure 
revealed no evidence of a subdural hematoma.  The examiner 
also reviewed the report of his hospitalization in October 
1973, which resulted in the diagnosis of a post-ischemic 
episode with left-sided weakness and left-sided visual 
impairment of undetermined etiology.  The examiner referenced 
the January 1974 report from Dr. S. and noted that Dr. S. had 
erroneously believed that the veteran's in-service head 
injury had caused a subdural hematoma, but that the service 
medical records indicated that no hematoma was caused by the 
in-service head injury.

During the December 1974 examination the veteran again 
complained of severe headaches associated with dizziness, and 
sometimes vomiting.  He also reported having suffered 
headaches since the in-service head injury.  The physical 
examination revealed no abnormalities, other than burr holes 
in the skull.  The examiner noted that, according to the 
service medical records, the in-service head injury had 
caused a contusion to the left eye and a small laceration 
under the right eye, but that X-rays revealed no evidence of 
a skull fracture.  Although he had undergone an exploratory 
bilateral subtemporal decompression for cerebral concussion, 
there was no evidence of any extradural or subdural hematoma.  
The examiner also referenced the ischemic episode in October 
1973, but did not provide an opinion on whether the ischemic 
episode in October 1973 was etiologically related to the in-
service head injury.

In an April 1975 report Dr. S. noted that the veteran had 
suffered a head injury in 1945 causing headaches, and what 
was interpreted as a transient stroke in October 1973.  He 
stated that since October 1973 the veteran had experienced a 
significant increase in the frequency and severity of his 
headaches.  He provided the opinion that the central nervous 
system disease suffered in October 1973 had aggravated the 
pre-existing encephalopathy, resulting in the increase in 
disabling headaches.  He did not indicate that the central 
nervous system disease suffered in October 1973 was 
etiologically related to the head injury in 1946.

During an April 1975 hearing and in a May 1975 statement the 
veteran reported that in October 1973, while he was on board 
a ship near Thailand, he had a stroke and was unconscious for 
24 hours.  He said that his eye went black, and his arm 
became numb.  He stated that he continued to have problems, 
in that his left arm and leg were weaker than on the right.  
He also stated that various doctors had told him that his 
service-connected head injury made him prone to that sort of 
problem, but he did not identify the doctors.  

Based on the evidence shown above, in the September 1975 
decision the Board denied entitlement to service connection 
for ischemic episodes on the basis that the ischemic episode 
that was initially documented in October 1973 was not shown 
to be related to an in-service disease or injury, including 
the 1946 head injury.  The veteran was notified of the 
Board's September 1975 decision, and that decision is final.  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1975).

The evidence submitted since the Board's September 1975 
decision includes additional treatment records from the PHS.  
An August 1966 treatment record indicates that the veteran 
had suffered a cerebral concussion in July 1966 that resulted 
in persistent papilledema.  He had been hospitalized for two 
weeks due to the concussion, and was in a coma for two to 
three days.  This evidence is new, in that evidence of the 
veteran having incurred head trauma following the July 1946 
injury was not previously of record.  The evidence is not, 
however, material, because it does not bear directly and 
substantially on the issue being considered, that being a 
nexus between the incident that the veteran experienced in 
October 1973 and an in-service disease or injury.

A PHS neurology evaluation in October 1973 shows that the 
veteran's complaints included having left sided weakness.  He 
gave a history of feeling well until 10 days earlier when 
working in a hot engine room, at which time he had an acute 
onset of left chest pain followed soon afterwards by flaccid 
paralysis of the left arm, tingling of the left leg, and 
total blindness in the left eye.  He reportedly had no speech 
problems at the time.  His left side recovered strength after 
one hour, and his vision improved, though he felt very tired.  
The impression in the Asian medical facility where he had 
been initially seen was angina pectoris with a transient 
ischemic attack (TIA).  The neurologist noted that the 
veteran had a history of a severe concussion with 
hypoesthesia and possible numbness of the left side in 1945, 
which was treated with bilateral frontal burr holes and 
decompression.  There were no known residuals.  The 
neurologist did not make any reference to the head injury 
that the veteran incurred in July 1966.

The neurological examination revealed no abnormalities, and 
the veteran's complaints were assessed as transient left 
sided weakness and blindness in the left eye.  The 
neurologist found that the left sided weakness was suggestive 
of a TIA, but also found that "it was remotely possible that 
the patient had an A.V.M. [atriovenous malformation] 
secondary to the old burr holes."  The neurologist 
recommended that the veteran's spinal fluid be analyzed 
regarding the occurrence of an AVM.  He also indicated that 
if all tests were negative, no further evaluation would be 
necessary.  A subsequent brain scan was normal, and none of 
the diagnostic testing revealed that the veteran had 
experienced an AVM.  

The neurologist's medical opinion is new, in that there was 
no evidence previously of record linking the October 1973 
episode to the old burr holes.  The opinion is, however, too 
speculative to constitute material evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (a medical opinion showing 
that the service-connected disability may have contributed to 
the current disability was too speculative to constitute new 
and material evidence).  The neurologist's opinion that an 
AVM secondary to the burr holes may have caused the ischemic 
episode, in the absence of evidence of the veteran having 
actually experienced an AVM, is not probative of a nexus to 
the service-connected burr holes.

The additional evidence which has been presented also 
includes testimony given by the veteran during hearings held 
in August 1990, June 1994, October 1995, and November 2002.  
In those hearings the veteran again described the head injury 
he had incurred in service and the symptoms which he 
experienced since that time, such as headaches and dizziness.  
He also stated that in October 1973 he was hospitalized for a 
stroke.  He stated that he had been working in the engine 
room of a ship and became unconscious because he had not been 
drinking enough water because the water was contaminated.  
This reportedly caused his blood to thicken and caused a 
temporary loss of blood to his brain.  He stated that he 
brought a legal action against the shipping company, but that 
a federal judge determined that his problem was due to his 
head injury in service.  The veteran stated that an MRI of 
his head has been interpreted as showing that he had a 
"myocardial infarction of the white matter of his brain."

The veteran's testimony describing the October 1973 episode 
is essentially cumulative of the testimony previously given.  
Because the evidence is not new, the Board need not consider 
whether the evidence is material.  Vargas Gonzalez v. West, 
12 Vet. App. 321, 327 (1999).  His testimony regarding the 
judge's findings is new, in that he had not previously 
reported having filed suit against the shipping company.  His 
recitation of the what the judge found, however, is not 
material because his report of the judge's findings is too 
attenuated to constitute probative evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995) (an appellant's statement 
about what a physician told a lay claimant is too attenuated 
to constitute probative evidence).  Although the veteran's 
report of the judge's findings may have triggered VA's duty 
to notify him to submit evidence of the judge's findings, he 
has submitted a copy of the judge's order disposing of the 
suit.

If the veteran's testimony were to be interpreted as claiming 
that his service-connected disability had caused the ischemic 
episode, that testimony is still not adequate to reopen his 
claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Similarly, "lay assertions of 
medical causation . . . cannot serve as a predicate to reopen 
a claim under [38 U.S.C. § 5108]." See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, the veteran's testimony that his 
stroke or ischemic episode in October 1973 was related to 
injuries that he sustained in service is not probative of the 
issue on appeal.

The court decision dated in December 1976 pertains to a legal 
claim the veteran brought against a shipping company seeking 
to recover damages for injuries he sustained in October 1973 
while employed aboard the defendant's vessel.  He asserted 
that he sustained injuries because the engine room where he 
worked was unreasonably hot, and that the water supply on the 
ship was contaminated.  In the decision the judge noted that 
a medical expert for the defense, Dr. R., had testified that 
the veteran's then "current injuries" were the result of a 
head injury he had incurred in 1945 and were not caused by 
the defendant.  While admitting that something must have 
triggered the plaintiff's then "current injuries," he 
further testified that many things could have triggered the 
plaintiff's injuries.  

The judge concluded that the veteran had failed to establish 
that the unseaworthiness of the defendant's vessel had caused 
his "injuries" but he did not find, as claimed by the 
veteran, that the incident in October 1973 was caused by the 
in-service head injury.  The Board finds, therefore, that 
although the court decision is new it is not material because 
it is not probative of a nexus between the October 1973 
ischemic episode and an in-service disease or injury.

Regarding the medical opinion by Dr. R. which is cited in the 
court decision, the Board notes that while the opinion 
suggests that the veteran's head injury in service caused his 
"current injuries," the physician did not describe what the 
"current injuries" were or otherwise indicate that the in-
service head injury had caused the episode for which the 
veteran had filed the lawsuit; i.e., the October 1973 
incident.  Service connection for the residuals of the head 
injury has been established, and those residuals include 
headaches.  Dr. R.'s opinion is not, therefore probative of a 
nexus between the in-service head trauma and the "stroke" or 
ischemic episode for which the veteran is seeking service 
connection.

The report of an emergency room visit to a private hospital 
in January 1983 indicates that the veteran was treated for 
chest pain, but does not indicate that the chest pain was 
related to the in-service head injury or to the ischemic 
episode in October 1973.  This evidence is not, therefore, 
material to the veteran's current appeal.

In April and September 1984 reports Dr. S. stated that the 
veteran had suffered a head injury in 1945 resulting in a 
bilateral subdural hematoma, and a transient ischemic attack 
in 1973.  He stated that the veteran had headaches since the 
injury, which had become more severe in October 1973.  He 
provided the opinion that the veteran's headaches were caused 
by the in-service head injury, but he did not find that the 
head injury in service had caused the transient ischemic 
attack in 1973.  

The report of an October 1984 VA neuropsychiatric examination 
shows that the veteran had a history of post-traumatic 
encephalopathy following an in-service head injury, and an 
ischemic attack in October 1973.  The examiner did not, 
however, provide an opinion as to whether there was a link 
between the disorders.  

The evidence provided by Dr. S. and the examiner in October 
1984 is essentially cumulative of the evidence of record 
prior to the September 1975 decision.  As previously stated, 
service connection has been established for the residuals of 
the head injury incurred in service, including headaches.  
Because the evidence is not new, the Board need not consider 
its materiality.  Vargas Gonzalez, 12 Vet. App. at 327.

In multiple statements beginning in March 1985 the veteran 
has asserted that the "stroke" he suffered in October 1973 
was caused by the in-service head injury.  These statements 
are cumulative of the statements previously made.  In a 
February 1988 statement he contended that his Merchant Marine 
service in October 1973 constituted active service, and that 
the ischemic episode, therefore, occurred during active 
service.  He submitted a discharge certificate showing that 
his Merchant Marine service from April 1944 to June 1945 was 
considered to be active duty, but none after that.

Regarding his Merchant Marine service, the Board notes that 
active duty status for members of the American Merchant 
Marine is limited by regulation to the World War II period, 
from December 1941 to August 1945.  38 C.F.R. § 3.7(x)(15) 
(2002).  Regardless of whether he was a member of the 
Merchant Marine in October 1973, that employment did not 
constitute active military service.  His theory that he was 
on active duty when the ischemic episode occurred in October 
1973 does not constitute a basis for reopening the claim, or 
a new claim for service connection.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) (a new theory of etiology does not 
constitute a new claim).  Evidence of him having been on 
active duty from April 1944 to June 1945 is not material to a 
finding that the October 1973 incident occurred during active 
service, or is related to an in-service disease or injury.

The veteran underwent VA medical examinations in November and 
December 1985 to document the severity of his service-
connected residuals of brain trauma.  The examiners did not 
provide any opinion regarding a relationship between the 
"stroke" that the veteran had in October 1973 and an in-
service disease or injury.  

A neurological examination report from R.T., M.D., dated in 
January 1991 shows that following neurological examination of 
the veteran, the diagnoses were (1) history of stroke and 
subdural hematomas with no residual neurological deficit; (2) 
post traumatic headaches; and (3) auditory hallucinations 
secondary to #1, possibly as a seizure manifestation.  Dr. T. 
did not, however, offer an opinion linking the "history of 
stroke" to the head injury in service.

The report of a neuropsychiatric examination conducted by VA 
in January 1991 shows that, based on the veteran's report, it 
appeared to the examiner that the veteran had experienced 
residuals from head trauma as well as a cerebrovascular 
accident.  The examiner, however, did not give a medical 
opinion linking the disorders.

Because the VA examiners in November and December 1985 and 
January 1991 and Dr. T. did not provide any opinion regarding 
a nexus to service, that evidence is not material to the 
issue on appeal.

Following the Court's vacation and remand of the Board's 
November 1990 determination that new and material evidence 
had not been submitted to reopen the claim denied in 
September 1975, the Board remanded the case to the RO in 
March 1993 for additional development and re-adjudication.  
Evidence received at that time included several medical 
records pertaining to the veteran's claim for disability 
benefits from the Social Security Administration (SSA).  
Those records included the report of an April 1974 
neurological evaluation, the reports of psychological testing 
and a psychiatric evaluation in April 1975, the report of a 
neurological examination conducted by M.T., M.D., in May 
1975, an addendum to a November 1979 hospital discharge 
summary, and the report of a neurological evaluation in 
September 1983.  Those records generally pertain to the 
severity of the veteran's then-current disabilities, and do 
not include any medical evidence regarding a nexus between 
the in-service head injury and the ischemic episode in 
October 1973.  An exception is the addendum to a November 
1979 hospital discharge summary, which indicates that the 
veteran's headaches were due to head trauma he had incurred 
six months prior to the hospitalization.  Because those 
records do not reflect a nexus between any post-service head 
trauma and an in-service injury, they are also not material 
to the issue on appeal.

The RO provided the veteran a VA neurological examination in 
September 1993 for the expressed purpose of obtaining a 
medical opinion regarding a nexus, if any, between the in-
service head injury and the ischemic episode in October 1973.  
The VA neurologist reviewed the veteran's medical records and 
summarized the medical findings they documented from July 
1946 to September 1983.  The neurologist found on reviewing 
the service medical records that following the in-service 
head injury there was no evidence of any subdural hematoma, 
trauma to the cerebral blood vessels, impaired circulation to 
the brain, or persisting cerebral parenchymal damage.  He 
noted that all diagnostic testing subsequent to the in-
service injury was within normal limits.  He provided an 
explanation of the nature and cause of transient ischemic 
attacks, and his rationale for determining that the in-
service head injury could not have caused the transient 
episode in 1973.  Following review of the medical records he 
stated that:

There is no evidence in my own experience or in the 
medical literature that I am aware of which, in my 
opinion, leads to a probable medical conclusion 
that the transient episode experienced in October 
1973, whatever its cause, was in any way related to 
the injuries described in the chart in 1946.  There 
is no medical evidence in my own experience or in 
the medical literature that I am aware of which, 
according to my opinion, would indicate that the 
injuries described in the chart in 1946 could in 
any way lead to cerebral vascular disturbances in 
1973.

The September 1993 medical opinion is new, in that the 
evidence previously of record did not include any medical 
opinion regarding the claimed nexus between the ischemic 
episode in October 1973 and an in-service disease or injury.  
The medical opinion is not, however, material, because it 
shows that the claimed relationship does not exist.  Because 
the opinion does not reflect a nexus between the ischemic 
episode and an in-service disease or injury, it need not be 
considered in order to fairly decide the merits of the 
veteran's claim, and it is not material.

A letter from the Seafarers Pension Plan dated in October 
1993 shows that the veteran has been receiving a disability 
pension since October 1975.  Similarly, a letter from the 
Seafarers Welfare Plan dated in August 1994 shows that after 
a through search of medical records, no medical information 
pertaining to the veteran could be found.  A letter dated in 
August 1994 from the Louisiana State Penitentiary shows that, 
because the veteran was released in 1947, any medical records 
pertaining to him had already been destroyed.  

In November 1993 the veteran submitted a copy of a June 1975 
decision by the SSA Administrative Law Judge showing that he 
was found to have been disabled beginning in October 1973.  
The decision stated that since the conclusion was wholly 
favorable to the claimant, recitation of the evidence was 
unnecessary.  In a statement in support of claim dated in 
June 1997 the veteran stated, in essence, that this record 
was all that could be obtained from the SSA.

None of the letters described above or the documents from the 
SSA are material to the issue being considered because they 
do not reflect a nexus between the claimed disorder and an 
in-service disease or injury.

In a February 1994 report a neurologist, R. N. R., M.D., 
(with the same last name as the doctor providing testimony in 
the veteran's lawsuit against the shipping company), provided 
the following information:

I have been following the patient [name deleted] at 
the Department of Neurology of Northwestern Medical 
Faculty Foundation.  

The patient has a long history of headaches dating 
back to his head trauma of 1945.  The headaches are 
vascular headaches which are relieved by Imitrex 
injections.  The patient was struck in the head by 
a baseball bat with prolonged unconsciousness 
following in 1945 while he was in the Airborne 
Unit.  He was unconscious for over one-half to one 
hour following the head trauma.

His neurological examination is within normal 
limits at present except for a slight drift of the 
left arm.  There is no papilledema at present, 
although this was noted following his head injury.  
He also has a questionable history of TIAs since 
that time and a complicated history of difficulty 
concentrating, persistent headaches, etc., which 
are in his old records and which have rendered him 
unable to be employed for any duration.

It is my impression that the patient's vascular 
headaches are directly related to his head trauma 
with concussion in 1945 while in the service.

In a subsequent handwritten note dated in August 1995, and in 
a letter dated in September 1995, Dr. R. stated that his 
diagnosis and opinion were unchanged, notwithstanding the 
veteran's subsequent head injuries.  Dr. R.'s opinion is new, 
in that the evidence previously of record did not include a 
medical opinion from Dr. R.  His opinion is not, however, 
material, because it does not show a positive relationship 
between the October 1973 ischemic episode and an in-service 
disease or injury.  Like Dr. S., Dr. R. found that the 
veteran's headaches were related to the in-service brain 
trauma.  That issue has already been established.

The additional evidence includes a VA neurovascular clinic 
consultation report dated in October 1995 which shows that 
the veteran had a history of a head injury in 1946 which, by 
the veteran's report, led to his being disabled in the mid 
1970's.  The examiner found that the neurological findings 
were consistent with inferior anterior fronto-temporal injury 
on the right which was consistent with head trauma.  The 
examiner also found, however, that the date of onset of the 
symptoms could not be determined from the data, and that the 
relation of the findings to any specific injury was 
speculative.  The report is not, therefore, material to the 
issue under consideration.

Subsequent to the Board's April 2001 remand the veteran 
submitted a report of an October 1993 MRI, a June 1999 
statement from J.H.J., M.D., and a report of a December 2001 
MRI.  The October 1993 MRI shows diagnostic impressions of 
chronic right peritrigonal white matter microinfarction and 
normal MRI study of the brainstem, cerebellum, and left 
cerebrum.  The June 1999 statement from Dr. J. describes the 
possibility that the veteran's significant head trauma in the 
past could have triggered a migraine headache syndrome.  The 
December 2001 MRI shows diagnostic impressions of mild 
diffuse cerebral atrophy; post surgical changes with 
bilateral burr holes; a small number of scattered areas of 
increased signal intensity consistent with end-artery 
infarcts; and no evidence of subdural hematoma.  Because that 
evidence does not reflect a nexus between the ischemic 
episode and an in-service disease or injury, it is not 
material to the issue now on appeal.

In summary, the claim for service connection for a stroke 
and/or ischemic episode was previously denied because the 
incident in October 1973 had not been etiologically related 
by competent medical evidence to an in-service disease or 
injury, including the brain trauma.  Although much of the 
evidence submitted since the September 1975 Board decision is 
new, none of the newly submitted evidence is probative of a 
positive nexus between the October 1973 stroke or ischemic 
episode and an in-service disease or injury, or a service-
connected disorder.  Therefore, the evidence presented since 
September 1975 is not new and material, and the claim for 
service connection for residuals of a stroke and/or ischemic 
episode is not reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a stroke and/or an ischemic 
episode is denied.




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

